Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, the composition, and the Species of “polylactic acid” aliphatic polyester polymer; “(c) a hydrolyzed copolymer of vinyl acetate and one or more unsaturated acids as comonomers wherein (ii) the unsaturated acid is selected from the group consisting of (C) an alkyl ester of (A), such as one or more lower alkyl acrylate ester monomers” polyvinyl alcohol; and “a particle size ranging from 3 mesh to 200 mesh and/or a particle size ranging from 3 mesh to 18 mesh” particle size in the reply filed on 5 April 2022 is acknowledged.  The traversal is on the ground(s) that [no reasons provided].  This is not found persuasive because there were no reasons provided.
The requirement is still deemed proper and is therefore made FINAL.
The Office observes that Applicant states “Applicant notes that independent claim 29 has been amended to depend from elected claim 1, and thus Applicant requests rejoinder and examination of claims 29 and its dependent claims” (p.6).
However, merely changing claim dependency does not change the considerations for a Restriction requirement.  Restrictions are made on the basis of distinctness, not dependency.  See MPEP 803.  In this case, the composition (product) claims are prima facie distinct from the method claims, being directed to distinct statutory categories, and furthermore, the composition can be used in a number of patentably distinct processes.  Furthermore, Applicant has provided no reasons why the claim sets are not distinct as set forth previously by the Office.  Thus, the Restriction requirement is maintained.
As previously, when product claims are found allowable, withdrawn process claims are always considered for rejoinder regardless if they are dependent or not from the product claims.  See MPEP 821.
However, based on the cited Prior Art of record (Zhu and Ghebremeskel ‘605), the Species Election requirement is hereby withdrawn for the Species of aliphatic polyester polymers; and polyvinyl alcohol, insofar as these currently appear to be merely obvious variants.  The Species Election requirement for the particle sizes is maintained at this time.  Accordingly, claims 1-8, 11-13, 16, and 25-28 are under examination. 
Nevertheless, Applicant should note that this Species Election may be “reinstated” at a later time, should Amendments be presented (or Art become of record) requiring distinction between the Species.
Claims 24 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for, specifically, “an aliphatic polyester polymer grafted with a hydrophilic monomer” selected from the group consisting of “hydroxylethyl methacrylate (HEMA), poly(ethylene glycol) (PEG), vinyl alcohol, allyl alcohol, methacrylic acid, acrylic acid, hydroxypropyl methacrylate, hydroxypropyl methacrylamide, and n-vinyl pyrrolidone” ([00171]) as well as some additional variants less than the whole generic scope of “hydrophilic monomer,” does not reasonably provide enablement for, generically, “an aliphatic polyester polymer grafted with a hydrophilic monomer” that can be any/every possible hydrophilic monomer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 7 recites “The particulate composition of claim 1, comprising an aliphatic polyester polymer grafted with a hydrophilic monomer.”
The Office observes that “hydrophilic” is a functional limitation which does not actually specify a particular structure.  Upon consultation with the Specification, the Office recognizes that Applicant states “In another embodiment, an aliphatic polyester can be grafted with a polar monomer or a mixture of monomers enhances compatibility with polyvinyl alcohol in order to obtain superior processing and superior mechanical and physical properties. An aliphatic polyester, PLA for example, can be modified by grafting with one or more hydrophilic functional groups, such as one or more selected from the group consisting of hydroxylethyl methacrylate (HEMA), poly(ethylene glycol) (PEG), vinyl alcohol, allyl alcohol, methacrylic acid, acrylic acid, hydroxypropyl methacrylate, hydroxypropyl methacrylamide, and n-vinyl pyrrolidone” ([00171]).  
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (broadly encompassing all PLA polymers grafted with any hydrophilic monomer) but the disclosure only describes multiple narrower Species (specifically, PLA polymers grafted with one or more selected from the group consisting of hydroxylethyl methacrylate (HEMA), poly(ethylene glycol) (PEG), vinyl alcohol, allyl alcohol, methacrylic acid, acrylic acid, hydroxypropyl methacrylate, hydroxypropyl methacrylamide, and n-vinyl pyrrolidone) with no evidence that the Genus is contemplated.  Although Applicant has at least described several distinct Species, these nine Species do not adequately support the entire Genus of “hydrophilic monomers,” which may include a virtually infinite amount of Species.  For example, it is unclear if “hydrophilic monomers” as described and claimed also includes Species as different as sulfonated monomers (e.g., AMPS) or hydroxyethyl cellulose, among others, and the listed Species may not lead one of ordinary skill in the art to consider these other monomers.  Accordingly, there is a lack of Written Description support for the full Genus.
Second, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), based on the analysis above, the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of invention; (D) level of ordinary skill; (E) predictability of art; (F) direction provided; (G) working examples; and (H) quantity of experimentation needed.  That is, seven of the Wands factors do not support Enablement, four of which relates directly to the current broad claim scope (A/F/G/H).  Therefore, there exists a Scope of Enablement deficiency for the current claims.
It appears that the described Species adequately support grafting with hydrophilic monomers with moieties that include methacrylates, ethylene glycols, allylic alcohols, acrylates, methacrylamides, and pyrrolidones.  Accordingly, in response, Applicant may Amend claim 7 to instead recite “The particulate composition of claim 1, comprising an aliphatic polyester polymer grafted with a hydrophilic monomer, wherein the hydrophilic monomer comprises a moiety selected from the group consisting of methacrylates, ethylene glycols, allylic alcohols, acrylates, methacrylamides, and pyrrolidones.”
Applicant may note that claim 7 only faces 112 rejections, not Prior Art rejections.  Applicant may contact the Examiner for further discussion about the above if desired.  Applicant may also wish to present a further dependent claim reciting the specifically disclosed monomers (e.g., “wherein the hydrophilic monomer is selected from the group consisting of hydroxylethyl methacrylate (HEMA), poly(ethylene glycol) (PEG), vinyl alcohol, allyl alcohol, methacrylic acid, acrylic acid, hydroxypropyl methacrylate, hydroxypropyl methacrylamide, and n-vinyl pyrrolidone.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhu (2014/0374106).
Regarding independent claim 1, Zhu discloses A particulate composition comprising particles of a blend of (abstract “multicomponent fibers” = blended; and [0023] “The materials of the current application may be in the shape of rods, particles, beads, films and fibers,” i.e., multicomponent particles): 
(a) a polyvinyl alcohol polymer composition comprising one or more polyvinyl alcohol polymers ([0070] “For example, the PVOH/PLA bicomponent fiber”; also see [0071] “polyvinyl alcohol (GOHSENOL, GOHSENAL, ECOMATY, and EXCEVAL from Kuraray), modified polyvinyl alcohol (Nichigo G-polymer from Nippon Gohsei), … are examples of polymers for the water soluble component”) and optionally one or more additives; 
(b) an aliphatic polyester polymer composition comprising one or more aliphatic polyester polymers ([0070] “For example, the PVOH/PLA bicomponent fiber”; see also [0072] “Poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(caprolactone) (PCL), polybutylene succinate polymers and polybutylene succinate-co-adipate polymers and copolymer or blends thereof are examples of polymers for the degradable polyester components”) and optionally one or more additives, and 
(c) optionally one or more additives in addition to additives present in (a) and (b) ([0080] “small amounts of other additives or polymers such as compatibilizers, plasticizers, fire retardants, anti-microbials, pigments, colorants, lubricants, UV stabilizers, dispersants, nucleation agents, etc. that are commonly used in the plastic processing industry can be added to modify the fiber's characteristics and process capability”), 
wherein the blend comprises: 
(i) from about 5 wt% to about 95 wt% of the one or more polyvinyl alcohol polymers ([0070] “the water soluble polymers may occupy 50-90% of the fibers”), and 
(ii) from about 5 wt% to about 95 wt% of the one or more aliphatic polyester polymers ([0070] “the degradable polymer with slow degradation kinetics (several weeks to degrade) only accounts for 10-50% of the total weight of the fibers”), based on the combined weight of the one or more polyvinyl alcohol polymers and the one or more aliphatic polyester polymers.
Regarding claim 6, Zhu discloses wherein the one or more aliphatic polyester polymers comprise a polylactic acid, a polyglycolic acid and/or a copolymer prepared from lactic acid and glycolic acid ([0070] “For example, the PVOH/PLA bicomponent fiber”; see also [0072] “Poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(caprolactone) (PCL), polybutylene succinate polymers and polybutylene succinate-co-adipate polymers and copolymer or blends thereof are examples of polymers for the degradable polyester components”).
Regarding claim 13, Zhu discloses wherein the polyvinyl alcohol polymer composition is a thermoplastic polyvinyl alcohol composition comprising one or more polyvinyl alcohol polymers and a plasticizer (e.g., [0028] “The most preferred fillers for developing degradable/soluble bicomponent fibers are ZnO and the combination of ZnO with a small amount of other fillers, such as MgO, salts, waxes, plasticizers, and hydrophilic polymers such as ethylene vinyl alcohol (EVOH) or polyvinyl alcohol (PVOH)”).
The Office recognizes that, in the Specification, Applicant states “Instead of removing the PVOH product from the extruder for washing and drying, however, a plasticizer (as described below) can be injected to a downstream zone of the extruder, which permits the product to behave as a thermoplastic as it passes through that zone and enables it to be extruded as a strand that can be pelletized” ([00143]); i.e., the presence of plasticizer causes the PVOH to behave as a thermoplastic PVOH per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 16, and 25 are rejected under 35 U.S.C. 103 as obvious over Zhu as in claim 1.
Regarding claims 2-5, Zhu discloses “In both cases, the water soluble polymers may occupy 50-90% of the fibers in order to take the most advantage of their fast dissolution kinetics at ULT. For example, the PVOH/PLA bicomponent fiber made herein takes much less time to reach the same weight loss % at the same degradation time and temperature compared to the degradation of a monocomponent PLA fiber, because the degradable polymer with slow degradation kinetics (several weeks to degrade) only accounts for 10-50% of the total weight of the fibers and the water soluble polymer with fast dissolution kinetics (several hours to dissolve) accounts for the major component of the multicomponent fiber” ([0070]).  This presumably anticipates the mid-points of these ranges, e.g., 70 wt% water-soluble PVOH and 30 wt% degradable PLA.  Accordingly, Zhu anticipates:
(claim 2) wherein the blend comprises from greater than 45 wt% to about 95 wt% of the one or more polyvinyl alcohol polymers, and from about 5 wt% up to about 55 wt% of the one or more aliphatic polyester polymers, based on the combined weight of the polyvinyl alcohol polymers and the aliphatic polyester polymers; and further
(claim 3) wherein the blend comprises from about 50 wt% to about 95 wt% of the one or more polyvinyl alcohol polymers, and from about 5 wt% to about 50 wt% of the one or more aliphatic polyester polymers, based on the combined weight of the polyvinyl alcohol polymers and the aliphatic polyester polymers; and further
(claim 4) wherein the blend comprises from about 66 wt% to about 95 wt% of the one or more polyvinyl alcohol polymers, and from about 5 wt% to about 34 wt% of the one or more aliphatic polyester polymers, based on the combined weight of the polyvinyl alcohol polymers and the aliphatic polyester polymers; and further
(claim 5) wherein the blend comprises from about 66 wt% to about 80 wt% of the one or more polyvinyl alcohol polymers, and from about 20 wt% to about 34 wt% of the one or more aliphatic polyester polymers, based on the combined weight of the polyvinyl alcohol polymers and the aliphatic polyester polymers.
Even if it is somehow found that Zhu fails to anticipate these ranges per se, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to provide the claimed concentrations, in order to provide specific amounts within the general conditions disclosed by Zhu which takes “much less time to reach the same weight loss % at the same degradation time and temperature compared to the degradation of a monocomponent” fiber.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 16, Zhu discloses wherein the blend comprises an aliphatic polyester polymer that is a discontinuously dispersed phase in a matrix of a polyvinyl alcohol polymer ([0025] “Multicomponent fibers can be classified by their fiber cross-section structures as side-by-side, sheath-core, islands-in-the-sea and citrus fibers or segmented-pie cross-section types, and various combinations thereof. FIGS. 1 and 2 show the examples of cross sections of multicomponent fibers” and [0069] “The water soluble polymers may be used to form sheath, sea, or one side of the multicomponent fibers, and degradable polyesters may be used to form core, island or the other side of the multicomponent fibers (FIG. 4B)”; recall that for Zhu PVOH = water-soluble and PLA = degradable).
Regarding the 1-10 micron cross-section, Zhu does not specify the size of the “islands.”  
Nevertheless, Zhu teaches, e.g., a 27 µm diameter fiber ([0091]), and if the arrangement were a particle with relative sizes of water-soluble PVOH sea and degradable PLA island as depicted in the third cross-section in Fig. 1, it appears the islands would have a diameter on the order of 1-10 microns.  Accordingly, although silent to the exact size range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to include “wherein the dispersed aliphatic polyester phase has an average largest cross-sectional dimension in the range of from about 1 to about 10 microns,” in order to provide degradable particles with the same general conditions of each component in an exemplary island/sea structure.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 25, Zhu discloses “said multicomponent fiber having a diameter of less than 100 micrometers” (claim 1).  3 mesh is about 6730 micrometers, and 200 mesh is about 74 micrometers.
Accordingly, although silent to the exact size range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to include the degradable particles “with a particle size ranging from 3 mesh to 200 mesh (U.S. Sieve Series),” e.g. 100 micrometers, in order to provide degradable particles with the same general conditions as disclosed.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Applicant should also see Ghebremeskel ‘605 below in claim 26.

Claims 8, 11, 12, and 26 are rejected under 35 U.S.C. 103 as obvious over Zhu as in claim 1, and further in view of Ghebremeskel ‘605 (2020/0071605) (noted by Applicant in Specification [0012] and [0094]).
Regarding claims 8, 11, and 12, Zhu discloses a multicomponent particle for diversion ([0007]) comprising “Polyethylene oxide, polyvinyl alcohol (GOHSENOL, GOHSENAL, ECOMATY, and EXCEVAL from Kuraray), modified polyvinyl alcohol (Nichigo G-polymer from Nippon Gohsei), aliphatic polyamide (NP2068 of H. B. Fuller), sulfonated polyester (AQ38 and AQ55, Eastman), and polyacrylic ester/acrylic or methacrylic acid copolymers and blends thereof are examples of polymers for the water soluble component” ([0071]).  It is not clear if “polyacrylic ester” is intended to refer to polyacrylic alkyl esters or not.
However, Zhu fails to disclose the PVOH comprising, e.g., a hydrolyzed copolymer of vinyl acetate with a lower alkyl acrylate ester monomer, the alkyl acrylate at 0.1-15 mol%, the polymer having a degree of polymerization of 300-3000, and the polymer having a degree of hydrolysis of 70-100%.
Ghebremeskel ‘605 teaches a PVOH diverting agent (abstract) comprising “a hydrolyzed copolymer of vinyl acetate and one or more unsaturated acids as comonomers (“acid-functional polyvinyl alcohol copolymer”), wherein (a) the unsaturated acid is selected from the group consisting of (i) a monocarboxylic unsaturated acid, (ii) a dicarboxylic unsaturated acid, (iii) an alkyl ester of (i), (iv) an alkyl ester of (ii), (v) an alkali metal salt of (i), (vi) an alkali metal salt of (ii), (vii) an alkaline earth metal salt of (i), (viii) an alkaline earth metal salt of (ii), and (ix) an anhydride of (i) and (x) an anhydride of (ii), and  (b) the copolymer (i) has an unsaturated acid content of from about 0.1 mol % to about 15 mol % based on the total moles of monomers, (ii) has a viscosity-average degree of polymerization of from about 300 to about 3000, (iii) has a degree of hydrolysis of from about 70 mol % to 100 mol %” ([0020]-[0034]).  Ghebremeskel ‘605 further teaches these are “environmentally friendly as they are temporary, and polyvinyl alcohols in general are considered non-toxic and biodegradable” ([0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu’s multicomponent particle to include a source of the PVOH as in Ghebremeskel ‘605, in order to utilize a known advantageous type of PVOH which is known to be environmentally friendly, non-toxic, and biodegradable for use as in diversion (as also in Zhu) (thereby including:
(claim 8) wherein the polyvinyl alcohol is selected from the group consisting of: 
(a) a hydrolyzed polyvinyl alcohol homopolymer having (i) a degree of polymerization of from about 300 to about 3000, and (ii) a degree of hydrolysis of from about 70% to 100%; 
(b) a hydrolyzed copolymer of vinyl acetate and ethylene as comonomers, having (i) an ethylene content of from about 0.1 mol% to about 15.0 mol% based on the total moles of comonomers; (ii) a degree of polymerization of from about 300 to about 3000; and (iii) a degree of hydrolysis of from about 85% to 100%; and 
(c) a hydrolyzed copolymer of vinyl acetate and one or more unsaturated acids as comonomers, wherein (i) the copolymer has (A) an unsaturated acid content of from about 0.1 mol% to about 15.0 mol% based on the total moles of comonomers, (B) a degree of polymerization of from about 300 to about 3000, and (C) a degree of hydrolysis of from about 70% to 100%; and (ii) the unsaturated acid is selected from the group consisting of (A) a monocarboxylic unsaturated acid, (B) a dicarboxylic unsaturated acid, (C) an alkyl ester of (A), (D) an alkyl ester of (B), (E) an alkali metal salt of (A), (F) an alkali metal salt of (B), (G) an alkaline earth metal salt of (A), (H) an alkaline earth metal salt of (B), (J) an anhydride of (A), and (K) an anhydride of (B); and/or
(claim 11) wherein the polyvinyl alcohol polymer composition comprises a hydrolyzed copolymer of vinyl acetate and one or more lower alkyl acrylate ester monomers; and/or
(claim 12) wherein the polyvinyl alcohol polymer composition comprises (c) a hydrolyzed copolymer of vinyl acetate and one or more unsaturated acids as comonomers, wherein the hydrolyzed copolymer is a non-neutralized acid-functional polyvinyl alcohol copolymer).
Second, this modification is obvious as no more than the simple substitution of a known element (known PVOH in Ghebremeskel ‘605) for another known element (known PVOH in Zhu) within the capability of one of ordinary skill in the art at the time, in a manner that would have achieved predictable results (degradable multicomponent particles for diversion).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
The Office recognizes that, in the Specification, Applicant states “In one embodiment, the polyvinyl alcohol polymer is a non-neutralized polyvinyl alcohol polymer, for example, a non-neutralized acid-functional polyvinyl alcohol copolymer, such as a copolymer of vinyl acetate with one or more lower alkyl acrylate ester monomers as disclosed in previously incorporated WO2019/035946A1” ([00136]); i.e., the copolymer of vinyl acetate with a lower alkyl acrylate ester monomer is a non-neutralized acid-functional polyvinyl alcohol copolymer, as claimed.
Regarding claim 26, Zhu discloses a multicomponent particle for diversion ([0007]).
However, Zhu teaches this to be “having a diameter of less than 100 micrometers” (claim 1), which is smaller than 18 mesh.  Nevertheless, this does not appear to be a strongly-limiting feature of Zhu, because Zhu mentions this sizing only once and, more generally understood in the art, Zhu’s end-use for diversion does not particularly require a narrow approach to sizing, instead being dependent on whatever size opening needs to be plugged for diversion.
For example, Ghebremeskel ‘605 teaches a PVOH diverting agent (abstract) wherein “In general, the particle size of the diverting agent may be graded from 3 mesh, or from 4 mesh, to 200 mesh, or to 170 mesh (U.S. Sieve Series). A typical particle size of the diverting agent in accordance with the present invention is from 3 mesh, or from 4 mesh, or from 5 mesh, to 18 mesh, or to 12 mesh, or to 9 mesh. The “mesh” size refers to US standard mesh” ([0143]) and “Particle size distribution can vary widely depending on the permeability of the substrate, carrier fluid, subsurface temperature profile, composition of the diverting agent and other factors recognized by those of ordinary skill in the relevant art” ([0144]). 
Although silent to the size range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to include wherein the composition has a particle size of from 3 mesh to 18 mesh (U.S. Sieve Series), as in Ghebremeskel ‘605, in order to provide a suitable size for the diverting agents which may depend on “the permeability of the substrate, carrier fluid, subsurface temperature profile, composition of the diverting agent and other factors recognized by those of ordinary skill in the relevant art”.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as obvious over Zhu as in claim 1, and further in view of Ghebremeskel ‘592 (2020/0071592) (noted by Applicant is Specification [0012] and [0094]).
Regarding claims 27 and 28, Zhu discloses a multicomponent particle for diversion ([0007]).
However, Zhu fails to specify any bulk density or average density.
Nevertheless, these appear to be ordinary densities for degradable diversion particles.  For example, Ghebremeskel ‘592 teaches “polyvinyl alcohol-based diverting agent” (abstract) wherein “The pellets preferably have a bulk density of from about 0.5 g/ml to about 0.8 g/ml” ([0120]).  
Spherical pellets with a bulk density of e.g., 0.8 g/ml would appear to necessarily have an average density of ≥0.9 g/mL, based on the average volume between particles in packing (e.g., a box filled with spheres necessarily has gaps between the spheres which reduces the bulk density of the box).  Accordingly, although silent to exact densities as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to include:
(claim 27) wherein the particles have an average density of about 0.9 g/mL or greater; and/or
(claim 28) wherein the particulate composition has a bulk density of from about 0.5 g/ml to about 0.8 g/ml, 
in order to provide typical densities for the degradable diverting agents.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Conclusion
Applicant may note that claim 7 only faces 112 rejections, not Prior Art rejections.  Accordingly, Applicant may remedy the 112 deficiencies as suggested by the Office and incorporate claim 7 into independent claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Tanaka (2001/0053646) discloses hollow fibers comprising, e.g., small island components 2 of water soluble thermoplastic polyvinyl alcohol polymer surrounded by sea component 1 of thermoplastic polymer (Fig. 1 and [0054]) wherein the thermoplastic polymer can be, e.g., polyesters such as polylactic acid ([0093]) and the island to sea ratio may be from 2:98 to 65:35 ([0055]), which appears to broadly read on the independent claim.  However, this reference does not appear necessary at this time.
The reference to Auzerais (2012/0067581) teaches degradable particles (abstract and [0026]) of PVOH ([0025]) and PLA ([0024]) which are presumably 0.5-0.9mm in diameter ([0039]).  This reference further teaches the components in an “islands/sea” arrangement ([0034]), but this reference fails to teach the islands as these materials, the islands instead being other types of “functional additives” such as degradation catalysts, crosslinkers, initiators, fillers, plasticizers, and processing aids ([0030]-[0033]).
The reference to Watson (2018/0163504) discloses plugging devices (abstract) having an “islands in sea” cross section multicomponent fibers ([0191]) wherein “Combinations of water-soluble polymer and degradable polymer can be used to make bi-component fibers with higher degradation rates than single-component fibers made from a degradable polymer. The degradable polymers listed above can be used in combination with various water-soluble polymers, including … polyvinyl alcohol” ([0196]), the degradable polymers being such as polylactic acid ([0192]).  However, this reference does not appear necessary at this time.
The reference to Beuterbaugh (WO 2018/231236; also US Publication 2021/0163810) discloses plasticized PVOH particles (abstract) which are mixed with PLA particles ([0037]) for use together.  However, these are not combined together as in a single particle “of a blend” of PVOH and polyester/PLA, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674